Citation Nr: 1722071	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  14-15 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include as due to asbestos exposure.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for residuals of head trauma, to include headaches.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1959 to August 1962. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2017, a videoconference hearing was held before the undersigned.  A transcript of that hearing has been added to the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The matter of service connection for residuals of head trauma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is not shown that the Veteran has, or during the pendency of the claim has had, a chronic lung disability.

2.  It is not shown that the Veteran has, or during the pendency of the claim has had, a hearing loss disability in either ear according to VA standards.


CONCLUSIONS OF LAW

1.  Service connection for a lung disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the service connection claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The United States Court of Appeals for Veterans Claims (Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 19 (2007).  In the absence of proof of a current disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lung Disability

The Veteran contends that he has a lung disorder, specifically coughing spells, due to service, to include as due to exposure to asbestos.  See March 2017 Videoconference hearing transcript.  

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  As noted above, in the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veterans service treatment records (STRs) show treatment for cold-related complaints, the symptoms of which include coughing.  These records note that his lungs were clear.  His July 1959 enlistment examination notes a history of "whooping cough, no sequelae," a negative chest X-ray and normal lungs and chest on clinical evaluation.  Similarly, the Veteran's August 1962 separation examination report notes that his lungs and chest were clinically normal.  

Post service treatment records are silent as to complaints of or treatment for a lung disorder, to include a disability manifest by coughing.  Notably, a September 2005 letter from a private ear, nose and throat specialist (otolaryngologist) notes the Veteran's 10-pack-year history of smoking and includes a diagnosis of chronic sinusitis (the letter is silent as to lung complaints or findings, including coughing).  

The Board has considered the Veteran's allegations that he has a lung disability that was caused or aggravated by service, to include as due to exposure to asbestos.  However, although he is competent to testify as to symptoms such as coughing, the diagnosis of a lung disability cannot be established by lay self-observation because such specific diagnoses are established by clinical findings evaluated by a person with the specialized knowledge, training, or experience to assess their significance.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, the Veteran's self-diagnosis of a lung disorder manifested by coughing has no probative value.

While the Veteran has been seen by an otolaryngologist and his symptoms have been diagnosed as chronic sinusitis, there is no competent evidence of a chronic respiratory or lung disability diagnosed during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As it is not shown that the Veteran has (or during the pendency of this claim/appeal has had) a diagnosis of lung/respiratory disability, the threshold requirement for substantiating a claim of service connection for such disability is not met.  

A VA examination and/or opinion was not obtained regarding the service connection claim for a coughing spells. Because a current disability is not shown, a VA examination or opinion is not warranted. See McLendon v. Nicholson, 20 Vet. App. at 79, 83 (holding, in relevant part, that there must be evidence of current disability to trigger VA's duty to provide an examination or opinion). Specifically, the treatment records since the current claim was filed show that the Veteran has not been diagnosed with a nor reported ongoing or recurrent cough symptoms such as to suggest a current disability including a lung or respiratory disorder. He testified that he has made his VA clinicians aware that he sometimes has coughing spells, but that he is not currently receiving treatment for a respiratory problem or a lung problem nor has he been diagnosed with a disability related to coughing spells.  Accordingly, the Veteran does not have a current disability associated with coughing. Moreover, in light of the foregoing, there is sufficient information of record for the Board to make a fully informed decision. Therefore, a VA examination or opinion is not warranted. See McLendon, 20 Vet. App. at 83.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for a lung disorder, to include as due to asbestos exposure, the benefit of the doubt rule is not applicable and the appeal in this matter must be denied.  

Hearing Loss

The Veteran claims he has hearing loss as a result of acoustic trauma in service due aircraft noise.  

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

As noted on the September 2010 audiology examination, the Veteran has reported military noise exposure from aircraft (and, on the basis of such noise exposure, service connection for tinnitus has been granted).  As such, it may reasonably be conceded that he was exposed to noise trauma in service.  However, STRs show that the Veteran's hearing was 15/15 per whispered voice testing and he reported no hearing loss on July 1959 enlistment and August 1962 separation examinations. 

The September 2010 audiology examination report notes minimal post service noise exposure because the Veteran had been a business owner/barber during the past 30 years.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
15
20
30
LEFT
15
20
20
20
30

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The VA examiner found that the Veteran had hearing within normal limits bilaterally through 4000 Hertz.  

As noted above, it is not in dispute that the Veteran was exposed to noise trauma in service.  However, the initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that he currently has (or during the pendency of the claim/appeal has had) the disability for which service connection is sought (a hearing loss disability in either ear, or both).  In the absence of proof of current disability there is no valid claim for service connection.  See Brammer, 3 Vet. App. at 225; McClain v. Nicholson, 21 Vet. App. at 321 (2007). 

The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing difficulty hearing).  To this extent, the Board finds that the Veteran is competent to report that he has current difficulty hearing.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the diagnosis of a hearing loss disability that meets the criteria of 38 C.F.R. § 3.385 requires specific diagnostic testing which is outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  As it is not shown that the Veteran has (or during the pendency of this claim/appeal has had) a bilateral hearing loss disability, the threshold requirement for substantiating a claim of service connection for such disability is not met.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, the benefit of the doubt rule is not applicable and the appeal in this matter must be denied.  


ORDER

The appeal seeking service connection for a lung disability is denied.

The appeal seeking service connection for hearing loss is denied.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudicating the claim of service connection for residuals of head trauma, to include headaches.

The Veteran claims that he experiences headaches due to a head injury sustained in service.  Specifically, he recalls that he hit his head on an open file cabinet drawer while serving on board ship during rough weather.  Although the Veteran has testified that he did not seek treatment following this injury (and his STRs are silent as to treatment for such injury), he is competent to report his recollections of the incident.  There is no medical opinion of record which addresses a nexus between any current disorder, including headaches, and the Veteran's alleged head injury in service.  Given the lay statements and testimony from the Veteran, a VA examination to obtain a medical nexus opinion is necessary to assist in deciding this claim.  On remand, updated VA and private treatment records should be obtained (VA records are constructively of record).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  On remand, updated VA and private treatment records should be obtained (VA records are constructively of record).

2.  After completion of the above, schedule the Veteran for a VA examination of his claimed residuals of head trauma, to include headaches.  The entire record must be made available to the examiner for review.  All indicated studies or tests must be accomplished.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Does the Veteran have a current diagnosis of a headache disorder, traumatic brain injury, or any other disability that is potentially related to a head trauma? 

(b)  If the answer to (a) is positive, is it at likely as not (50 percent or greater probability) that this disability or disabilities were incurred due to active service, to include as a result of the Veteran hitting his head on an open file cabinet drawer in service? 

(c)  If the Veteran has a diagnosis of a headache disorder that is unrelated to a head trauma, is it at least as likely as not (50 percent or greater probability) that such disorder is related to the Veteran's military service, to include treatment for headache symptoms therein?

In providing the requested opinion, the examiner should consider and discuss as necessary the Veteran's competent assertion of sustaining a head injury as a result of hitting his head on an open file cabinet in service, the headache complaints noted in his STRs and private post service treatment records in connection with his headache complaints (which note normal magnetic resonance imaging (MRI) of the brain and computed tomography (CT) scans of the head).  

If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided.

3.  Thereafter, review the record and readjudicate the claim.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


